                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

LAMARLVIN WATTS,                   )
                                   )
     Movant,                       )
                                   )
v.                                 )                     CV419-078
                                   )                     CR415-188
UNITED STATES OF AMERICA,          )
                                   )
     Respondent.                   )

                                 ORDER

     Lamarlvin Watts’ motion to supplement his 28 U.S.C. § 2255 motion

to vacate, set aside, or correct his federal sentence, which is unopposed, is

GRANTED. CR415-188, doc. 151; see S.D. Ga. L. R. 7.5. The Government

shall address Watts’ supplement in its response to his § 2255 motion.

     SO ORDERED, this 22nd day
                            ay of May, 2019.

                                   ______________________________________
                                   __
                                   _ _________
                                            _____________
                                                       _ __
                                                          __
                                                           _______
                                                                 _____
                                                                     __
                                   CHRISTOPHER
                                   C
                                   CH  R STOP
                                       RI   OP  H R L. RAY
                                              PHE         Y
                                   UNIT TED STATES
                                   UNITED            S MAGISTRA RATE J
                                                                RA
                                                       MAGISTRATE     JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA
